DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the August 31, 2021 Office Action, filed January 21, 2022, is acknowledged.  Applicants amend claim 1.  Claims 1-17 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed August 31, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  
 Any objection or rejection of record in the previous Office Action, mailed August 31, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed January 21, 2022 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	A correction to the size of the ASCII text file listed in the Sequence Listing Incorporation by Reference paragraph.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 38,904 bytes, whereas the ASCII text file itself lists the size as 38,884 bytes.

Claim Interpretation
	For purposes of examination, the claimed nucleotide construct is interpreted as having 5’ and 3’ homologous sequences that are able to recombine with 5’ and 3’ recombination sites surrounding or near to the gene to be regulated.  The nucleotide construct itself does not contain the recombination sites.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (1205 Methods in Molecular Biology 45-78 (2014), and cited in the Information Disclosure Statement filed October 30, 2017) in view of Zhang (U.S. Patent No. 9,840,713, filed October 24, 2014, issued December 12, 2017 and claiming priority to PCT Patent Application Publication No. PCT/US2013/074611, filed December 12, 2013).  This is a new rejection necessitated by Applicants’ amendments.
Gardner discloses nucleotide constructs for and methods of homologous recombination in yeast (abstract).  Gardner discloses that genes can be modified or deleted from the yeast genome (abstract).  Gardner discloses that recombination sites can be located 200 base pairs 5’ from the start codon or 100 base pairs downstream of the start codon (Figure 2).  Gardner also discloses 500 base pairs to the start of the coding strand and 100 base pairs downstream of the start codon on the reverse complement, with 200 base pair regions of homology on each end (Figure 3).  Gardner discloses modification of genes, which is interpreted as altering and/or regulating the expression of a gene (page 45).  Gardner discloses transformation of yeast cells, which encompasses yeast host cells and strains produced by such transformation (page 65).  Gardner discloses the production of fusion proteins (page 53).  Gardner discloses construction of strains using gene deletion (page 48).
Gardner fails to explicitly disclose or suggest the location and/or distances from start and stop codons of claimed recombination sites surrounding the gene to be regulated.  Gardner fails to explicitly disclose or suggest that the gene is regulated, rather than mutated, deleted, or altered.  Gardner fails to explicitly disclose regulation of metabolic genes or biocatalytic genes.
Zhang discloses CRISPR proteins and nucleic acids encoding the proteins that have mutations that inactivate the CRISPR cleavage (column 26, line 22 to column 27, line 18).  Zhang discloses that such CRISPR proteins substantially lack all cleavage activity, and thus does not modify the gene itself (column 26, line 22 to column 27, line 18).  Zhang further discloses that the mutated, inactive CRISPR provides for 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the locations of the recombination sites for with the homologous sequences to recombine because, as disclosed by Gardner, the constructs can be designed at a particular location of the genome and the regions of homology.  The level of skill in molecular biology is high.  As such, one of ordinary skill in the art would have the ability to design a construct and method of using such a construct without undue experimentation.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s inactivated CRISPR protein and nucleic acid and vectors encoding the inactivated CRISPR and homologous recombination because this provides a way to use Gardner’s homology and recombination constructs in order to regulate a gene of interest without modifying or editing the gene.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the nucleotide constructs and methods disclosed and suggested by Gardner and Zhang could be applied to production of metabolites and biocatalytic pathways in addition to production of proteins and regulation of gene expression because such metabolites and pathways can be based on gene function and structure.  As such, one of ordinary skill in the art would have the knowledge and skill necessary to adapt Gardner’s constructs and methods to a variety of genes and pathways with a predictable and reasonable expectation of success.

Claims 3-4, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Zhang, as applied to claims 1-2, 5-7, 9-10, and 13-15  above, and further in view of Chen et al. (8(3) PLOS ONE e57952 1-9 (2013), and cited in the Information Disclosure Statement filed January 4, 2021.  This is a new rejection necessitated by Applicants’ amendments.
Gardner and Zhang disclose and suggest nucleotide constructs having homology to recombination sites and methods of using the constructs to regulate a gene, as discussed above.
Gardner and Zhang fail to disclose or suggest the recombination efficiency of the regulated gene.  Gardner fails to disclose or suggest the gene to be regulated is OCH1.
Chen discloses nucleotide constructs to delete the OCH1 gene in Pichia pastoris (abstract and Figure 1).  Chen discloses that the OCH1 gene could be knocked out (abstract and Figure 1).  Chen discloses that gene targeting efficiencies in Pichia pastoris can be less than 1% (page 1, column 1).  Chen discloses deletion of OCH1 and subsequent integration of extra copies of OCH1 provided elimination of growth defects of an och1 mutant (abstract and Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to delete the OCH1 gene in Pichia pastoris cells using method and nucleotide constructs disclosed and suggested by Gardner and Zhang because doing so will allow integration of a pre-determined number of copies of the gene, which will provide elimination of growth defects, as disclosed by Chen.  This is a desirable trait in yeast cells that can be used for the production of recombinant proteins, such as those disclosed by Gardner and Zhang.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicants’ amendments and arguments have been fully considered, but are moot because the new ground of rejection does not rely on the combination of references applied above.

	Applicants assert that Gardner does not disclose or suggest regulation of a gene, but rather discloses replacement, mutation, modification, deletion, or other alteration of the gene.
	While this does appear to be correct, newly cited Zhang provides for an inactivated CRISPR protein, encoded by an exogenous DNA.  The CRISPR protein contains at least two mutations that render the protein inactive (i.e., unable to cleave or edit a gene of interest), but still able to bind to the gene of interest.  Because the inactivated CRISPR is able to bind to the gene of interest, but not edit or cleave the gene, the CRISPR protein is able to regulate transcription of the gene, without modification or alteration of the gene.  Further, as discussed above, both Gardner and Zhang provide for modifications of genes of interest using homologous sequences and recombination.  Zhang’s disclosure of the mutated CRISPR then provides for the required regulation of a gene of interest, rather than the modification of the gene.  
Regarding Applicants assertion that Chen does not remedy the deficiencies of Gardner, it is noted that Zhang provides for the regulation of the gene of interest, as discussed above.  Chen is cited solely for the OCH1 gene and the efficiency of recombination.  Chen is not cited for the positions of the homologous sequences.  That information is provided by Gardner.  And, as discussed above, Zhang is cited for the use of the mutated CRISPR, which provides for the regulation of the gene of interest, rather than modification thereof.
For all these reasons, and those listed above, the combination of Gardner and Zhang (and Chen) are deemed to render claims 1-17 obvious.

The non-statutory double patenting rejection over U.S. Patent Application No. 15/570,517 is withdrawn in light of the Terminal Disclaimer filed January 21, 2022, and which is approved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636